Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on March 30, 2022 has been received and entered.
Currently, Claims 1, 3, and 7 are pending.  Claims 1, 3, and 7 are examined on the merits.    

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012, J Korean Soc Food Sci Nutr, 41: 727-732) in view of Chekki et al. (2014, Mediterranean J Chemistry, 3: 947-956), Suzuki et al. (JP 2010013383 A), Gramza et al. (2005, Polish J Environmental Studies, 14: 861-867), and Leeuwenburgh (2001, Curr Med Chem, 8: 829-38).
Kim et al. teaches a method of making antioxidants with extract of Capsium annum using ethanol (Abstract).
However, the reference does not teach the extract of Allium sativum, Capsicum annuum, black tea and Psidium guajava in a weight ratio of 1 to 95:1 to 95:1 to 95:1, use in person exercising.  
Chekki et al. teaches a method of making antioxidants with extract of Allium sativum ethanol extract (Abstract).
Suzuki et al. teaches a method of making antioxidants with 80% ethanol solution guava leaves and fruits (page 5, paragraph 5).  Guava is also known as Psidium guajava.  
Gramza et al. teaches a method of extracting black tea in ethanol (Plant Materials, left column) has high scavenging effects on radical cations (Fig. 2). 
Leeuwenburgh teaches increased aerobic metabolism during exercise is a potential source of oxidative stress (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising extract of Allium sativum, Capsicum annuum, black tea and Psidium guajava in a weight ratio of 1 to 95:1 to 95:1 to 95:1. of the active agent combination for the following reasons.  The references do teach the composition for treating oxidation.  Kim et al. teaches a method of making antioxidants with extract of Capsium annum using ethanol (Abstract).  Chekki et al. teaches a method of making antioxidants with extract of Allium sativum ethanol extract (Abstract).  Suzuki et al. teaches a method of making antioxidants with 80% ethanol solution guava leaves and fruits (page 5, paragraph 5).  Gramza et al. teaches a method of extracting black tea in ethanol (Plant Materials, left column) has high scavenging effects on radical cations (Fig. 2).  Thus, it would have been obvious to make a combined composition containing Allium sativum, Capsicum annuum, black tea and Psidium guajava for treating oxidation.   Additionally, with regard to the claimed ratios of the ingredients, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
The reference does not teach all of the claimed ingredients in one composition.  However, the reference does teach that each of the claimed ingredients is suitable for combination in an antioxidant pharmaceutical composition.  Thus, an artisan of ordinary skill would be reasonably expected that the claimed ingredient could be combined together to produce a single pharmaceutical product.  This reasonable expectation of success would motivate the artisan to combine the claimed ingredients together into a single composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to administer to a subject during exercise because Leeuwenburgh teaches increased aerobic metabolism during exercise is a potential source of oxidative stress (Abstract).  One would have been motivated to use antioxidant extracts of Allium sativum, Capsicum annuum, black tea and Psidium guajava for the expected benefit of relieving oxidative stress during exercise, which increases oxidative stress.  A subject who exercises is a subject who is in need of increasing physical endurance because that is one of the purposes a subject exercises for.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655